NO. 12-22-00273-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CHRISTINE REULE,                                         §        APPEAL FROM THE 241ST
APPELLANT

V.

BERNARD JOHN CHISM AND WIFE,                             §        JUDICIAL DISTRICT COURT
HARRINGTON FAMILY TRUST,
PAUL HARRINGTON, THOMAS
HARRINGTON, AND AMANDA
MOONEY,
APPELLEES                                                §        SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        On June 17, 2020, Christine Reule filed a pro se notice of appeal in the trial court. 1 It
appears from a search of the Smith County online records that an order of dismissal was entered
on February 19, 2020. On October 6, 2022, this Court notified Reule that the notice of appeal
does not show the jurisdiction of this Court, i.e., there was no notice of appeal filed within the
time allowed by the rules of appellate procedure and no timely motion for an extension of time to
file the notice of appeal. See TEX. R. APP. P. 26.1, 26.3. We informed Reule that the appeal
would be dismissed unless the information was amended on or before October 17 to show this
Court’s jurisdiction. Reule filed a response, which fails to establish this Court’s jurisdiction over
the appeal.



         1
           Reule also filed an original proceeding with this Court on September 30, 2022, which is pending in cause
number 12-22-00271-CV. In the course of that proceeding, we discovered that she filed a notice of appeal that was
never forwarded to this Court. The Clerk of this Court brought this issue to the attention of the Smith County
District Clerk’s Office and the notice of appeal was subsequently forwarded to this Court on October 5, 2022. See
TEX. R. APP. P. 25.1(f) (“trial court clerk must immediately deliver a copy of the notice of appeal to the appellate
court clerk, to the trial judge, and to each court reporter responsible for preparing the reporter’s record”).


                                                         1
         Under Rule 26.1, the notice of appeal must be filed within thirty days after the judgment
is signed or, if the case is accelerated, within twenty days after the judgment or order is signed.
TEX. R. APP. P. 26.1. Unless the appeal is accelerated, the notice of appeal must be filed within
ninety days “after the judgment is signed” if any party timely files a motion for new trial, motion
to modify, motion to reinstate, or request for findings of fact and conclusions of law when such
could be properly considered by the appellate court. TEX. R. APP. P. 26.1(a)-(b), 28.1(b). The
case information sheet from the Smith County District Clerk’s Office reflects that Reule did not
file a motion for new trial or a request for findings of fact and conclusions of law. Assuming this
is a regular appeal, even had she timely filed a post-judgment motion or request for findings, her
notice of appeal was filed well outside the time for perfecting an appeal from the February 19,
2020 order, or for seeking an extension of time to file a notice of appeal. See TEX. R. APP. P.
26.3 (motion to extend time for filing notice of appeal must be filed within fifteen days after
deadline for filing notice of appeal).
         As this Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure, we dismiss the appeal for want of
jurisdiction. See TEX. R. APP. P. 42.3(a). All pending motions are overruled as moot.
Opinion delivered October 31, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2022


                                         NO. 12-22-00273-CV


                         CHRISTINE REULE,
                             Appellant
                                V.
    BERNARD JOHN CHISM AND WIFE, HARRINGTON FAMILY TRUST, PAUL
       HARRINGTON, THOMAS HARRINGTON, AND AMANDA MOONEY,
                             Appellees


                                Appeal from the 241st District Court
                          of Smith County, Texas (Tr.Ct.No. 18-1871-C)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3